Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 12 May 1803
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Monsieur le Président,
            Paris 22 Floréal 11 (12 May 1803.)
          
          Permettez moi de féliciter les Etats Unis et Vous sur la Sagesse avec laquelle, résistant à la guerre qui aurait jetté votre Nation dans les bras d’un Allié redoutable, vous avez acquis sans répandre de sang un Pays décuple en étendue et en fertilité de celui même que vous désiriez.
          Vous êtes surs à présent, non seulement du débouché nécessaire à vos Etats de l’Ouest, mais de les étendre sans difficulté en raison du progrès des lumieres et de celui des travaux utiles, et de ne pouvoir jamais être cernés par aucune Puissance, comme il n’eut pas eté impossible que vous le fussiez si la Louisiane et le Canada eussent appartenu soit à la même Nation, soit à des Nations passagerement coalisées.
          Dans l’êtat actuel, la Louisiane pompera le Canada par l’attrait de son climat plus doux, et par celui que trouveront les habitans à former dans votre confédération un Etat libre lorsque leur population sera suffisamment nombreuse.
          Et j’espere que vous trouverez qu’il est assez doux d’avoir une Nation Française à gouverner quand les principes de guerre et de corruption sont éloignés d’elle.
          Notre sensibilité, notre activité, notre gayté, notre ardeur, ne feront point un mauvais mélange pour vos entreprises, ni par la suite dans votre Congrès avec la gravité, la profondeur et le sens de votre ancien Peuple anglais, allemand, hollandais et suisse.
          Ces deux dernieres Nations, dont une partie parle français seront au nombre de celles qui recruteront la Louisiane. Et, si j’ôsais à parler de mon plaisir, de mon bonheur personnel dans ce grand événement, je vous dirais que ce m’est une extrême consolation de voir unir à Votre chere et respectable République une Nation dont je sais bien la Langue, dont je connais bien les mœurs, chez laquelle je pourrai mieux concourir à vos vues, et trouver, non pas seulement un asyle comme un pauvre Mortel abandonné, mais employer mes derniers jours dans les travaux d’instruction et de civilisation qui ont occupé ma vie en Europe, d’abord avec tant de justes espérances et en suite avec si peu de succès.
          J’aurai l’avantage de vous revoir; et ce qui vient d’arriver à la Louisiane en est avec le sentiment qui m’attache à vous un gage triplement certain. Mais ce ne pourra être aussitôt que je le désirerais.
          J’ai plusieurs devoirs à remplir avant de disposer definitivement de ma vie. L’accommodement entre nos deux Nations n’en êtait qu’un.
          Je n’exposerai point les manuscrits de Mr. Turgot à repasser une troisieme fois l’Atlantique. Il faut qu’avant de quitter la France j’en aie publié, tout ce qu’il eut désiré qu’on en publiât.
          Il faut encore que j’aie augmenté autant qu’il sera possible mes moyens de vous bien servir quand je retournerai chez vous. Car ce que j’ai dans la tête et dans le cœur ne se fait pas avec de petits moyens, et la richesse est aussi une puissance pour l’homme qui veut être bon avec quelque grandeur.
          Vous y pouvez contribuer en Amérique par votre bienveillance pour mes enfans; et à Paris en y chargeant ma maison de Banque et de Commerce d’acquitter les arrérages de vos Stocks qui sont dus à des Français et à des Suisses, comme aussi de négocier les emprunts que vous pourriez avoir à faire, si vos ressources intérieures ne suffisent pas à vos payemens.
          Lorsque j’aurai mis ce travail en parfaite marche, et publié les œuvres de mon excellent Ami, et fait encore quelque chose d’utile à la France que je ne veux pas quitter en ingrat, je laisserai, toujours sous mon nom et ma garantie, diriger ce que vous m’aurez confié d’operations de banque en Europe à un Associé complettement sûr, et je rapporterai ma personne, mon travail, mes efforts au seul Pays libre de l’Univers, au seul qui puisse esperer d’être désormais l’exemple du monde.
          Je vous dis ici le secret des Secrets de mon cœur, que je ne pourrais laisser connaitre en France sans y perdre toute possibilité de bien faire.
          
          Ne croyez donc pas que j’aie changé d’opinion ou de plan, quand même vous me verriez accepter quelques fonctions qui sembleraient me fixer loin de vos climats. Il est possible que je devienne Sénateur français, et impossible que je cesse d’être Républicain d’Amérique.
          En me voyant ainsi tailler devant moi des besognes de longue haleine, mon illustre Ami, ne vous inquietez pas de mon âge. J’ai encore de la vie pour le nombre d’années qu’il me faut; vous en pouvez juger par mes projets même: et le Vin généreux s’améliore en vieillissant.
          Salut, attachement, reconnaissance et respect.
          
            Du Pont (de Nemours)
          
          
            J’ajoute encore un mot qui ne choquera pas vos principes.
            Il devient plus nécessaire que jamais d’organiser l’éducation de votre Peuple, et de maniere qu’elle lui rende dès l’enfance l’esprit de conquête odieux. Il faut qu’on s’accoutume à regarder avec horreur et mépris, comme un brigand, celui qui songerait à marcher en armes chez une autre Nation pour s’emparer de son Pays.
            Repoussez ainsi, sans en parler formellement, la tentation que le Mexique donnerait à des Aventuriers politiques.
            Si jamais les Etats unis s’abaissaient à le conquérir, tous les vices et tous les malheurs en reflueraient sur eux. Les uns se croiraient assez riches pour achetter la liberté de leurs Freres. Les autres émigreraient pour la terre d’argent. Vos Agriculteurs quitteraient leurs champs fertiles et salubres pour le sol infécond et mal sain des mines. Votre Peuple s’écoulerait, se fondrait. Et l’on dirait sur les débris de vos fermes: Là fut une Nation heureuse et riche qu’une sote avidité appauvrit et perdit.
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, 22 Floreal Year 11(12 May 1803)
            
            Allow me to congratulate you and the United States for the wisdom with which you resisted a war that would have thrown your country into the arms of a formidable ally; as a result acquired, without bloodshed, a country ten times larger and richer than the one you wished for.
            Now you have ensured, not only a necessary waterway for your western states, but a feasible means of expanding these states, given the progress of science and industry. Thus you will never be surrounded by another power, as you might have been if Louisiana and Canada had belonged to the same country, or to a temporary coalition of nations.
            Now Louisiana will draw inhabitants away from Canada because of its milder weather and the political climate they will find when their population is sufficiently large to allow them to create a free state in your confederation.
            
            I hope you will take pleasure in governing a French nation that has been freed from the principles of war and corruption.
            Our spirit, energy, optimism, and ardor will contribute to your projects, and, ultimately to your Congress, alongside the seriousness, depth, and sensibility of your citizens of English, German, Dutch, and Swiss origin.
            These two latter countries, which are partly French-speaking, will be among those that recruit population for Louisiana. If I dared evoke my own pleasure, my personal happiness at this great event, I would tell you that it is a great consolation for me to see your cherished, eminent republic united with a nation whose language and customs I know. In this landscape I can better contribute to your plans and not only find refuge as a poor, abandoned mortal, but use my final days in the service of teaching and civilization, as I have spent my time in Europe, with so much legitimate hope at the beginning and so little success now.
            I will also have the advantage of seeing you again. What has just happened to Louisiana is a thrice-certain pledge of the sentiments by which I am attached to you. But I cannot yet satisfy my desire. I have several obligations to fulfill before I can make definitive plans for my life. The understanding between our two countries was only one of these obligations.
            I will not take the risk of having Mr. Turgot’s manuscripts cross the Atlantic a third time. Before leaving France, I must publish all that he wished to see published.
            I must also enhance, as much as possible, my capacity to serve you well when I return to your country. What I have in heart and mind cannot be done with modest means; wealth is also a quality for a man who wants to be good on a large scale.
            You can help me in America by your benevolence toward my children, and in Paris by asking my banking and trading company to make the payments that are due to French and Swiss creditors and to negotiate whatever loans might be necessary, if your finances are not sufficient to cover the payments.
            When I have put all this in place, published the works of my excellent friend, and done something else useful for France, which I do not want to leave as an ingrate, I will delegate your financial transactions to an absolutely trustworthy associate, who will act in my name and with my guarantee. Then I will bring myself, my work and my efforts to the only free country in the universe, the only one that can aspire, henceforth, to be an example for the world.
            Here I am sharing the most hidden secrets of my heart which I could not reveal in France without giving up all possibility of doing good.
            If you see me accepting positions that would seem to keep me far from your soil, do not imagine that my thinking or planning have changed. I may become a French senator, but I will never cease being an American republican.
            When you see me undertaking long-term projects, my illustrious friend, do not worry about my age. There are still enough years in my lifetime. You can judge by the projects themselves. And good wine improves with age.
            Greetings, devotion, gratitude and respect.
            
              Du Pont (de Nemours)
            
            
              I am adding a few words that will not shock your principles.
              
              It is becoming more necessary than ever to organize the education of your people, and in a way that renders the spirit of conquest odious to them from childhood. We must accustom them to view with horror and disdain, as a brigand, someone who would contemplate invading another nation to seize its land.
              Repel, in this way, without specifically mentioning it, the temptation that Mexico might offer to political adventurers.
              If the United States should ever stoop to conquer it, all evils and misfortunes would befall your country. Some would feel rich enough to buy the liberty of their brothers. Others would emigrate to the Land of Silver. Your farmers would leave their fertile, healthy fields for sterile, unhealthy mines. Your people would fall apart, dissolve. And it would be said, on the remains of your farms: there was once a rich, happy nation, that became impoverished and lost by foolish greed.
            
          
        